DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is issued in response to application filed 12/10/2020 claiming priority of Application 15598580 filed 5/18/2017.
	Claims 1-20 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10909124. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the table below;
Instant application
10909124
Claims 1, 9, and 15, A method, a system, and at least one non-transitory computer-readable medium comprising:
receiving, by a computing system, a search query from a computing device of a user, the search query including one or more terms; obtaining, by the computing system, 

receiving, by a computing system, a search query from a computing device of a user, the search query including one or more terms; 



Claims 1, 9, and 15 of the instant application recites A method comprising: 
receiving, by a computing system, a search query from a computing device of a user, the search query including one or more terms is similar to receiving, by a computing system, a search query from a computing device of a user, the search query including one or more terms as recited in 10909124; obtaining, by the computing system, contextual information associated with the computing device of the user, wherein the contextual information is in addition to the one or more terms of the search query is similar to obtaining, by the computing system, contextual information associated with the computing device of the user, wherein: the contextual information is in addition to the one or more terms of the search query, the contextual information comprises environmental information associated with the computing device as recited in 10909124; selecting, by the computing system, a subset of the obtained contextual information that indicates a particular current context associated with the computing device, wherein at least the subset of the obtained contextual information excludes information from a to selecting, by the computing system, a subset of the obtained contextual information that indicates a particular current context associated with the computing device, wherein at least the subset of the obtained contextual information comprises a subset of the environmental information and excludes information from a search history of the user as recited in 10909124; determining, by the computing system, a task that the user is likely to perform given the particular current context, wherein the task is a predicted task that is specific to the particular current context associated with the computing device, and wherein determining the task that the user is likely to perform given the particular current context comprises: processing the subset of the contextual information, using a machine learning model that is based on past user-initiated actions performed by a group of computing devices of respective users, to determine the task is a variation of determining, by the computing system, an intent of the search query received from the computing device of the user, wherein the intent is a predicted intent that is specific to the search query given the particular current context associated with the computing device, and wherein determining the intent of the search query comprises: processing the subset of the contextual information that is in addition to the one or more terms of the search query, using a machine learning model that is based on past user-initiated actions performed by a group of computing devices of respective users, to determine the intent, wherein the respective users are in addition to the user of the computing device as recited in 10909124; receiving, by the computing system, search results obtained responsive to the one or more terms of the search query; and subsequent to receiving the search results obtained responsive to the one or more terms of the search query: adjusting, by the computing system, based on the determined task that the user is likely to perform given the particular current context, at least a particular portion of the search results obtained responsive to the one or more receiving, by the computing system, search results obtained responsive to the one or more terms of the search query; and Page 2 of 11Patent Application No. 15/598,580 Attorney Docket No. ZS202-18216 Response to 10/30/2020 Notice of Allowancesubsequent to receiving the search results obtained responsive to the one or more terms of the search query and prior to sending, to the computing device of the user, any indication of the search results: adjusting, by the computing system, based on the determined intent of the search query, at least a particular portion of the search results obtained responsive to the one or more terms of the search query, wherein adjusting at least the particular portion of the search results comprises promoting at least the particular portion of the search results that satisfy the determined intent of the search query; and sending, by the computing system, to the computing device of the user, an indication of the adjusted search results. As recited in 10909124.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
20160381658 Ghosh et al. related to system and method for contextual discovery of device function.
20180189325 Hohwald et al. related to clustering search results based on image composition.
20180089542 Stoop et al. related to training image-recognition systems based on search queries on online social network.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013. The examiner can normally be reached 8:00 am-4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        January 25, 2022